972 F.2d 1352
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Manuel C. MARTINEZ, Petitioner,v.SECRETARY, DEPARTMENT OF VETERANS AFFAIRS, Respondent.
No. 91-7038
United States Court of Appeals, Federal Circuit.
May 18, 1992.

Before MAYER, Circuit Judge, BENNETT, Senior Circuit Judge, and CLEVENGER, Circuit Judge.
ON MOTION
MAYER, Circuit Judge.

ORDER

1
The Secretary of the Department of Veterans Affairs (VA) moves to dismiss Manuel C. Martinez's petition for review for lack of jurisdiction.   Martinez has not filed a response.


2
In his petition for review, Martinez seeks "direct judicial review" of his entitlement to disability retirement benefits.   Apparently, Martinez seeks an order by the court directing the Office of Personnel Management (OPM) to grant him benefits based upon an alleged service-connected injury.   Martinez has not shown or alleged that he applied for benefits or sought review before any administrative tribunal before petitioning this court for review.


3
This court does not have jurisdiction to review Martinez's petition.   First, Martinez is not seeking VA benefits and, thus, the Veterans' Judicial Review Act of 1988 is not applicable.   Second, Martinez has never applied to OPM for benefits and the Merit Systems Protection Board has never issued a decision regarding benefits.   In short, there is no jurisdictional basis for this court to review Martinez's petition.


4
Accordingly,

IT IS ORDERED THAT:

5
The Secretary's motion to dismiss is granted.